Citation Nr: 0118997	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had active service from June 1941 to December 
1945, from February 1946 to June 1946, and from August 1951 
to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that denied the 
veteran's application for a certificate of eligibility for 
financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment.  The veteran 
submitted a notice of disagreement in January 2000, and the 
RO issued a statement of the case in April 2000.  The veteran 
submitted a substantive appeal in January 2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The record shows that service connection is currently in 
effect for residuals of a shell fragment wound of the right 
ankle, muscle group X, evaluated as 30 percent disabling; 
arthritis of the lumbar spine with nerve root involvement, 
evaluated as 20 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; PTSD, evaluated as 
70 percent disabling; and defective hearing, bilateral, with 
tinnitus, evaluated as 20 percent disabling.  The record 
shows that in 1998, the veteran began using bilateral 
crutches for walking because of balance problems and 
considerable discomfort.  Records also reflect marked 
limitation of motion of the right ankle.
X-rays taken in January 2000 revealed post-traumatic changes 
of the distal right fibula and nonunion of the fibula.

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  In this case, service connection has been 
established for residuals of a shell fragment wound of the 
right ankle, arthritis of the lumbar spine with nerve root 
involvement, arthritis of the left knee, PTSD, and bilateral 
defective hearing with tinnitus. The evidence also reflects 
the veteran's inability to use his right lower extremity in 
an adequate matter, and his inability to walk without the use 
of assistance from a brace, cane, crutch, another person, 
prosthetic device, wheelchair, or other assistive device; 
however, there is no competent medical opinion as to whether 
the veteran has lost the use of one or both feet or hands, or 
has ankylosis of one or both knees or hips as a result of his 
service-connected disabilities, so as to entitle him to 
financial assistance for the purchase of automobile and 
adaptive equipment.  Therefore, the evidence is insufficient 
to decide the claim, and a new examination is necessary.

In the January 2000 rating decision the RO found that an 
increased rating for residuals of the shell fragment wound of 
the right ankle, muscle group X, was not warranted.  In 
January 2000, the veteran submitted a statement that must be 
viewed as expressing disagreement with this determination.  
The RO has not issued a statement of the case in response to 
the notice of disagreement, and the issue of entitlement to 
an increased rating for residuals of the shell fragment wound 
of the right ankle, muscle group X, must be remanded to the 
RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
his service-connected disabilities since 
January 2000.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

2.  The veteran should be afforded VA 
examinations to determine the extent and 
severity of residuals of a shell fragment 
wound of the right ankle, arthritis of 
the lumbar spine with nerve root 
involvement, and arthritis of the left 
knee-including any functional impairment 
caused by pain or weakness.  The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

(a)  Whether the veteran has lost 
the use of either hand or foot as a 
result of his service-connected 
disabilities;

(b)  Whether the veteran has 
ankylosis of either knee or hip as a 
result of his service-connected 
disabilities;

(c)  Whether there is severe painful 
motion or weakness associated with 
the veteran's spine, right ankle, or 
other affected joints;

(d)  Whether the acts of grasping, 
manipulation, etc., in the case of 
either hand, or balance, propulsion, 
etc., in the case of either foot, 
could be accomplished equally well 
by an amputation stump with 
prosthesis; and

(e)  Whether it is at least as 
likely as not that the veteran's 
loss of function of the lower or 
upper extremities is related to his 
service-connected disabilities.


3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claim for entitlement to a certificate of 
eligibility for financial assistance in 
purchasing an automobile or other 
conveyance and necessary adaptive 
equipment and adjudicate the claim on the 
merits.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  The supplemental statement of 
the case should include the laws and 
regulations referable to assistance in 
purchasing an automobile or other 
conveyance and necessary adaptive 
equipment.  

5.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased rating for residuals of 
the shell fragment wound of the right 
ankle, muscle group X.  The veteran and 
his representative should be advised that 
the veteran must submit a VA Form 9 or 
substantive appeal within 60 days of the 
date of the supplemental statement of the 
case in order to perfect his appeal and 
obtain appellate consideration of this 
issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




